Exhibit 10.22


SERVICES AGREEMENT


This Agreement (this “Agreement”) is made and entered into by and between PCG
Advisory, Inc., (the "Consultant") and Rokk3r Inc., located at 2121 NW 2nd
Avenue, #203, Miami, FL 33127 (the "Client") on February 5, 2019.




W I T N E S S E T H:


WHEREAS, the Consultant, a Delaware LLC, located at 150 East 58th Street, 20th
Floor, New York, NY 10155, operates a strategic advisory, investor relations &
public relations firm with a publishing website located at www.PCGAdvisory.com
(the "Website"); and


WHEREAS, the Client is a publicly-traded company, with shares quoted on the OTC
Pink Sheets exchange, under the symbol ROKK; and


WHEREAS, the Client desires to utilize the services of the Consultant in
connection with its business operations;


NOW, THEREFORE, in consideration of the promises and the mutual covenants
hereinafter set forth the parties hereto agree as follows:


1.
CONSULTANT DUTIES. The Consultant shall provide to the Client certain services
(the “Services”) in the areas of investor relations and strategic communications
as specified in the Proposal in Appendix A. In performance of these duties, the
Consultant shall provide the Client with the benefits of its best judgment and
efforts. It is understood and acknowledged by the Parties that the value of the
Consultant's advice is not measurable in any quantitative manner.



2.
TERM. Effective as of the date hereof the Client hereby engages the Consultant
to provide to it the Services for a period of six (6) months commencing on
February 5, 2019 (the Effective Date) and terminating as of the close of
business on August 5, 2019 (the “Initial Term”). After the expiration of the
Initial Term, this Agreement shall automatically renew on a month to month
basis.



3.
FEES. As consideration for the Consulting Services to be rendered by the
Consultant to the Client during the Initial Term, the Client shall pay the
following Fees (the “Fees”):




 
 a.
Client shall pay to the Consultant cash compensation (the “Cash Fee”) of seven
thousand five hundred dollars (7,500.00) per month, due upon invoice, with the
first payment due upon signing.




 
 b.
Client shall also pay to the Consultant stock compensation (the “Stock Fee”) of
50,000 shares of common stock, restricted under Rule 144, due and earned upon
signing



c.
Cash Fee payments can be made either by check or wire, as per below:



PCG Advisory, Inc.
JPMorgan Chase NY, NY
ABA # 021000021
A/C # 358870308


d.
 
The Shares constitute a commencement incentive and consideration now earned, due
and owing to Consultant for entering into this Agreement and allocating its
resources to Company’s account for the Initial Term. Company acknowledges that
Consultant must forego other opportunities to enter into this Agreement. As
such, the Shares are irrevocably earned as of the Effective Date, and any
calculation of the statutory holding period for removal of restrictive legend
under Rule 144 promulgated under the Securities Act of 1933, shall be measured
from the Effective Date.

 
Page 1 of 10


--------------------------------------------------------------------------------



e.
Company agrees that it shall take no action to cause the Shares to become
canceled, voided or revoked, or the issuance thereof to be voided or terminated.



f.
Company agrees to timely take all action(s) necessary to clear the Shares of
restriction upon presentation of any Rule 144 application by Consultant or its
broker, including, without limitation, (i) authorizing the Company’s transfer
agent to remove the restrictive legend, (ii) expediting the acquisition of a
legal opinion from Company’s authorized counsel at Company’s expense,  (iii)
delivering any additional documentation that may be required by Consultant, its
broker or the transfer agent in connection with the legend removal request,
including Rule 144 company representation letters, resolutions of the Board of
Directors evidencing proper issuance of the Shares, etc., and (iv) cooperating
and communicating with Consultant, its broker and the transfer agent in order to
clear the Shares of restriction as soon as possible.



4.
CLIENT DUTIES. The Client agrees to the following:



a.
The Client will disclose to the Consultant any and all information the Client
deems pertinent and necessary to the Consulting Services to be performed
hereunder; and



b.
The information supplied by the Client to the Consultant will be from dependable
and reliable sources and will be true and accurate in all material respects.



c.
The Client consents to PCG issuing a press release announcing its engagement of
PCG for

advisory services, and to placing the Client’s name and logo on the PCG website
and in PCG’s marketing materials for the purpose of introducing the Client to
PCG’s network, clients and contacts. The Client will list PCG Advisory Group as
advisor on its website and marketing materials and will display a link to the
PCG website on its online marketing media, subject to PCG’s right to request its
removal from the Client’s site and marketing media.


5.
CONFIDENTIALITY. Each party agrees to hold private and confidential all
confidential information of the other party and neither party, without the prior
written consent of the other, shall divulge, disseminate, communicate or
otherwise disclose any confidential or proprietary information of the other
party except to the extent required by law, regulation or any judicial or
regulatory authority. Confidential information includes, but is not limited to,
any information not obtainable by the general public and which contains
information which would be considered owned by the owner and proprietary in
nature and which would be considered as a trade secret except so far as it
already exists in the public domain.  For the avoidance of doubt, the parties
hereto acknowledge and agree that only publicly available information shall be
distributed or disseminated in connection with the provision of the Consulting
Services hereunder and under no circumstance will any confidential information
be distributed or disseminated in connection therewith.



6.
INDEMNIFICATION. Each party shall indemnify, defend, and hold the other party
harmless from and against any and all claims, actions, suits, demands,
assessments, or judgments asserted, and any and all losses, liabilities,
damages, costs, and expenses (including, without limitation, attorney’s fees,
accounting fees, and investigation costs to the extent permitted by law) alleged
or incurred arising out of or relating to any operations, acts, or omissions of
the indemnifying party or any of its employees, agents, and invitees in the
exercise of the indemnifying party's rights or the performance or observance of
the indemnifying party's obligations under this agreement. Prompt notice must be
given of any claim, and the party who is providing the indemnification will have
control of any defense or settlement.



7.
CLIENT REPRESENTATIONS & WARRANTIES. The Client hereby represents and warrants
to the Consultant that his Agreement has been duly authorized, executed and
delivered by the Client and constitutes the legal, valid and binding obligation
of the Client, enforceable against the Client in accordance with its terms,
subject to laws of general application relating to bankruptcy, insolvency and
the relief of debtors and rules of law governing specific performance,
injunctive relief or other equitable remedies, and to limitations of public
policy.





Page 2 of 10

--------------------------------------------------------------------------------



8.
RELATIONSHIP AMONG THE PARTIES. Nothing contained in this Agreement shall be
construed to (i) constitute the Parties as joint venturers, partners, co-owners
or otherwise as participants in a joint undertaking; (ii) constitute the
Consultant as an agent, legal representative or employee of the Client; or
(iii) authorize or permit the Consultant or any director, officer, employee,
agent or other person acting on its behalf to incur on behalf of the other party
any obligation of any kind, either express or implied, or do, sign or execute
any things, deeds, or documents which may have the effect of legally binding or
obligating the Client in any manner in favor of any individual, business, trust,
unincorporated association, corporation, partnership, joint venture, limited
liability company or other entity of any kind.  The Client and the Consultant
agree that the relationship among the Parties shall be that of independent
contractor.



9.
ENTIRE AGREEMENT. This Agreement constitutes the entire agreement between the
parties with respect to the subject matter contained herein and supersedes all
prior oral or written agreements, if any, between the parties with respect to
such subject matter and, except as otherwise expressly provided herein, is not
intended to confer upon any other person any rights or remedies hereunder.  Any
amendments hereto or modifications hereof must be made in writing and executed
by each of the parties.  Any failure by a party to enforce any rights hereunder
shall not be deemed a waiver of such rights. The Parties agree that this
Agreement has been mutually drafted and authored by all the Parties and that it
shall not be construed against any one Party.



10.
NON-SOLICITATION. During the Term of this Agreement and for twenty-four (24)
months after any termination of this Agreement, Client will not, without prior
written consent of Consultant, either directly or indirectly, on Client’s behalf
or in the service or on behalf of others, solicit or attempt to solicit, divert
or hire away any person employed by Consultant currently or during the previous
twelve (12) months, any third party or consultant engaged by Consultant, or any
customer of Consultant.



11.
JURISDICTION. This Agreement shall be governed by and construed in accordance
with the laws of the State of New York without giving effect to conflict of laws
principles. The parties agree that any dispute arising out of or in relation to
this contract shall be resolved by arbitration and judgment upon the award
rendered by the arbitrators may be entered in any court having jurisdiction.
The arbitration shall be carried out using one of the
following arbitration services: "JAMS, AAA, or NAM", using one arbitrator. The
party demanding arbitration shall have the choice of one of the
three arbitration services named herein.  The Consultant shall be entitled to
attorneys’ fees and costs of bringing any action for unpaid fees or
consideration



12.
SEVERABILITY. If any paragraph, term or provision of this Agreement shall be
held or determined to be unenforceable, the balance of this Agreement shall
nevertheless continue in full force and effect unaffected by such holding or
determination.



13.
HEADINGS. The section headings contained in this Agreement are for reference
purposes only and shall not affect the meaning or interpretation of this
Agreement.



14.
NOTICES, PAYMENTS. Any payment, notice or other communication required by this
Agreement (a) shall be in writing, (b) may be delivered personally, sent via
electronic mail, or sent by reputable overnight courier with written
verification of receipt or by registered or certified first class United States
Mail, postage prepaid, return receipt requested, (c) shall be sent to the
addresses listed above or to such other address as such party shall designate by
written notice to the other party, and (d) shall be effective upon receipt.



15.
FURTHER ACTION. The Parties hereto shall execute and deliver all documents,
provide all information and take or forbear from all such action as may be
necessary or appropriate to achieve the purposes of this Agreement.



16.
ASSIGNMENT. This Agreement may not be assigned by either party hereto without
the written consent of the other, but shall be binding upon the successors of
the Parties.



17.
COUNTERPARTS. This Agreement may be executed in duplicate counterparts, each of
which shall be deemed an original, but all of which together shall constitute
one and the same Agreement.  In the event that the document is signed by one
party and faxed (or e-mailed) to another the Parties agree that a faxed (or
e-mailed) signature shall be binding upon the Parties to this Agreement as
though the signature was an original.







Page 3 of 10

--------------------------------------------------------------------------------



IN WITNESS, WHEREOF, the parties hereto have duly executed this Agreement on the
day and year first above written.







   
PCG Advisory, Inc.
               
By: /s/ Jeffrey S. Ramson
     
Name: Jeffrey S. Ramson
   
Title: Chief Executive Officer
               
Rokk3r Inc.
               
By: /s/ Carlos G. Escobar
     
Name: Carlos G Escobar
   
Title:  Chief Operating Officer







Page 4 of 10

--------------------------------------------------------------------------------





Appendix A Proposal


[ex101.jpg]


INVESTOR RELATIONS, STRATEGIC COMMUNICATIONS
& SOCIAL MEDIA PROPOSAL FOR:


ROKK3R INC.


[ex102.jpg]




JANUARY 2019




Page 5 of 10

--------------------------------------------------------------------------------



PCG Advisory Group (PCG) has prepared an integrated and results driven investor
relations, strategic communications and digital/social media program for Rokk3r
Inc. (the Company or Rokk3r).  Our plan details the key areas in which we
believe PCG can be of assistance, including how PCG can help drive value for
Rokk3r. With a core focus on maximizing investor education and awareness, we
advise utilizing our highly focused strategy to target small and micro-cap
investors through direct outreach and news/event marketing. We also recommend a
thoughtful and professional engagement strategy to optimize your very important
online presence, leveraged through PCG’s unique and proprietary approach to
building a highly targeted and relevant on-line audience.


GOALS


Our primary goal is to increase awareness of Rokk3r within the following
investor and stakeholder communities, with a focus on those with an ongoing
interest in global entrepreneurship, and the crowdbuilding and blockchain
industries:


●
Small and micro-cap funds/institutions

●
Retail financial advisors/wealth managers

●
Individual high net worth investors

●
Online self-directed investors

●
Family offices

●
Sell-side analysts



In addition, our investor relations program will focus on the following
objectives:
 
●
Ensure a persuasive investment case for Rokk3r is properly portrayed in investor
marketing materials for the investment community

●
Educate prospective investors about Rokk3r’s business model, fundamentals and
outlook for growth

●
Build confidence in management’s execution capabilities

●
Ensure Rokk3r’s IR infrastructure is accessible and responsive to the investment
community



OUR APPROACH


At PCG, we strive to customize our services to meet the needs and goals of our
clients.  This starts with deep knowledge of our clients’ business combined with
thoughtful and collaborative planning.  We have built our business so that each
of our key areas of service can stand alone or be integrated in a holistic
manner.  We evaluate the use and success of these tools dynamically so we can
quickly switch tactics as circumstances change and your story evolves.


These key strategic service offerings are as follows:


I.
Strategic Advisory & Communications
II.
Investor Marketing
Ill.
Social Media Strategies & Digital Asset Management



I. STRATEGIC ADVISORY & COMMUNICATIONS


PCG’s program activities will be driven from NYC with 24/7 access to the full
PCG team directed by your assigned account manager. The senior PCG team is
comprised of individuals that each have 15-25 years of deep experience in
relevant areas such as Investor Relations, Capital Markets Advisory, Investment
Banking, Institutional Sales, Research Analysis, Portfolio Management,
Brokerage, Wealth Management, Trading, PR/Media, Digital/Social Media and or
Senior Level Advisory.




Page 6 of 10

--------------------------------------------------------------------------------



The following initiatives underpin all the activities that we propose to
undertake for Rokk3r. These initiatives, and the new or enhanced marketing
materials that result, are required to prepare management to meet the investment
community as it seeks full and fair market valuation:


●
Conduct comprehensive due diligence review

●
Create customized go-to-market strategy and timeline

●
Provide counsel on corporate messaging, presentation, communications, best
practices and compliance

●
Continuously refine key investment messages based investor feedback,
incorporated into all marketing documents

●
Develop press release calendar, draft/edit and determine timing and content of
key news releases while strategically positioning announcements with key
stakeholders

●
Quarterly/Milestone preparation including drafting releases, scripts and
rehearsing for conference calls/Q&A

●
Manage analyst and investor expectations through ongoing communication

●
Suggest/secure participation in key financial conferences

●
Provide/update specific peer/comp sell/buy-side targeting matrix

●
Act as the Company’s ‘eyes and ears’ on the Street providing timely market
intelligence

●
Ongoing strategic counsel on all communications issues including M&A, crisis
management and likely investor reactions to corporate initiatives

●
Update and manage investor relations section of corporate website



II. INVESTOR MARKETING


PCG has reach to nearly 750,000 investment community members throughout the
United States. A critical component of our strategy is to reach as many of these
influencers as possible. PCG will identify appropriate investors, analysts and
financial advisors to lay the groundwork for a highly focused investor targeting
and marketing program to maximize results. A deep peer review will also
contribute to the groundwork required for PCG’s highly targeted approach.


Non-Deal Roadshows


As personal interaction with management is one of the most effective ways to
reach these influencers, a consistent and persistent investor roadshow schedule
is of paramount importance. PCG will aim to introduce Rokk3r to all relevant
retail brokerage and research firms and small and micro-cap funds to ensure that
these individuals are aware of the company’s key investment highlights and
notified of company news announcements, upcoming milestones, conference calls,
etc. We recommend an institutional and retail investor multi-city roadshow
strategy that includes visiting one or two investment centers each month and
re-approaching certain key cities/states throughout the year. All feedback and
relevant contact information/lists will be provided in a regular and timely
fashion.


The key markets include:


●
New York City, Boston, San Francisco, Los Angeles, South Florida, Dallas and
Chicago.



Second tier markets for rounding out your shareholder base include:


●
New Jersey, Long Island, Philadelphia, Connecticut, Minneapolis, Atlanta,
Houston, Denver, and St. Louis.





Page 7 of 10

--------------------------------------------------------------------------------



Buy-Side: Institutional & Private Investor Outreach


As we strive to build awareness, increase visibility and drive interest, PCG
will be in contact with thousands of institutional investors, family offices,
retail/financial advisors and wealth managers, high-net-worth individuals and
private investors. Our plan is to share the Rokk3r opportunity with the
objectives of:


o
Raising awareness in the investment community

o
Creating direct relationships between management and investors

o
Maximizing relationships with decision-makers and scalable influencers



Sell-Side: Broker/Analyst Outreach


PCG will be in contact with all relevant and appropriate brokerage firms and
associated analysts on a continual basis. Our plan is to share the Rokk3r
opportunity with the objectives of:


o
Leveraging high quality retail sales groups across the country

o
Raising awareness with sector specific sell-side analysts and institutional
sales forces

o
Laying the groundwork for potential mentions in sector ‘round-up’ coverage

o
Reducing the lead-time for future research coverage

o
Securing invitations to quality and appropriate investor conferences, including
marketing to investors to attend Rokk3r’s presentations and 1x1’s



Conferences


An efficient use of management time, and an activity that supports other IR
activities, are investor conferences. A conference calendar will be provided to
you and appropriate recommendations will be discussed.


Tactical Investor Marketing / Database Building


PCG Advisory Group uniquely provides timely content directly communicated to our
broad investment community network. This direct outreach distinguishes PCG and
builds awareness, increases visibility, drives interest, and facilitates
investment decisions. By acting as a lead generator, filtering interest from a
broad investor base, PCG delivers value by successfully reaching and influencing
capital market participants, thereby assisting in management’s efforts to better
realize company valuations and maximize shareholder returns.


The PCG outreach team customizes an email marketing strategy for each of our
clients, including company updates, upcoming events and investment highlights,
which are then distributed to active investors in the small and micro-cap
community. When appropriate, this is followed up with a telephone conversation
to develop further interest. A key goal is to arrange direct conference calls
and drive relevant investors to an upcoming webinar or event with management,
especially in between non-deal roadshows.


The team provides continuous service to interested investors, providing timely
company and industry updates to facilitate informed investment decisions.
Outreach is done via direct phone calls, email, and information exchanges. A
monthly report, detailing investor feedback and team outreach activities, is
delivered to management. Most importantly, the growing database of interested
investors is sent to management regularly – a key deliverable.


Ill. SOCIAL MEDIA STRATEGIES & DIGITAL ASSET MANAGEMENT


Below is a detailed overview of recommended digital media activities that we
believe are essential to all stakeholder and online audience development
strategies.


Our recommendations are based on a digital audit that we performed on all
existing social media accounts.




Page 8 of 10

--------------------------------------------------------------------------------



1. Website Review


●
Review Company website and IR section to ensure SEC Compliance

●
Suggest changes and edits to optimize content

●
Full website design and maintenance *(upon request) 

●
SEO – analysis and optimization *(upon request)



2. Social Media Profiles


We suggest adding more relevant content, such as Industry News, to the existing
profiles on all social media channels, in order to achieve higher engagement and
give visitors interesting information and a reason to revisit these profiles.


3. Investor Audience Development


Twitter is a media that we use to connect our clients to potential investors,
finance and capital markets professionals and influencers or decision-makers. It
is great for companies that want to build awareness among these audiences.


●
On Twitter: Develop a growth strategy for Twitter followers. This involves
identifying active Twitter accounts that are interested in topics relevant to
the client's business and targeting them through our proprietary audience
development program

●
We target these audiences and invite them to follow the client using a group
development strategy

●
We set up an automated Twitter direct message designed to drive traffic to the
company’s website or preferred content.

●
We build lists of potential investors / stakeholders using keywords, hashtags
and cashtags

●
In addition, we promote client’s profile or hold post promotions campaigns (if
there are company news)

●
We post daily relevant content that can be pre-approved by the client, or
curated by us using specific keywords and guidelines



4. Content Curation & Distribution


●
Every press release is sent out through PCG’s platform

●
Every press release is sent out through PCG’s and Rokk3r’s social media networks

●
Select pieces of content are sent through PCG's email database and client's
email database

●
Content is curated weekly and send to client for approval – 4-6 industry
articles weekly

●
Content is posted daily to social media – Twitter and LinkedIn



5. Monitoring & Feedback


●
Regularly Scheduled Conference Calls - to receive updates on the client’s
business pipeline and review and optimize our campaign efforts

●
Monthly Summary Report – a comprehensive report of analytics detailing tangible
progress in audience development and social engagement

●
Snapshot of the Company’s digital presence and growth



PCG TEAM


PCG’s program activities will be driven from NYC with 24/7 access to the full
team directed by your assigned account manager. The senior PCG team is comprised
of the following professionals:




Page 9 of 10

--------------------------------------------------------------------------------



●
Jeff Ramson Founder & Chief Executive Officer

●
Kirin Smith Chief Operating Officer

●
Chuck Harbey Managing Director – Capital Markets Advisory

●
Adam Holdsworth Managing Director – Investor Relations

●
Vivian Cervantes Managing Director – Investor Relations

●
Stephanie Prince Managing Director – Investor Relations

●
Silvana Da Luca Chief Operating Officer -Blockchain Initiatives



These unique individuals each bring 15-25 years of deep experience with
backgrounds in Investor Relations, Capital Markets Advisory, Investment Banking,
Institutional Sales, Research Analysis, Portfolio Management, Brokerage, Wealth
Management, Trading, PR/Media, Digital/Social Media and or Senior Level
Advisory.


PROPOSED SCOPE OF WORK & FEES


 
We are flexible throughout a client relationship and can tailor a program to
meet your needs. The activities cited above represent a full scope of
initiatives to ensure that Rokk3r meets “best practices” investor
communications. The initial program may be altered following further
discussions, as we mix and match program elements to best align with the timing
of IR or corporate activities. Ultimately the program will depend on the desired
level of activity Rokk3r wishes to pursue.
 
 
Based on our conversations, I think the best course of action initially would be
for us to focus on the following:
 


PROPOSED SERVICES


I.
Strategic Advisory & Communications
II.
Investor Marketing
Ill.
Social Media Strategies & Digital Asset Management

 
PROPOSED TERM Six (6) months
 
PROPOSED FEES $7,500 per month, plus 50,000 common shares, restricted under Rule
144


We look forward to discussing this program with you and are delighted to be part
of your advisory team.


Any questions or thoughts please contact:


Jeff Ramson, Founder & CEO
PCG Advisory Group
535 Fifth Avenue, 24th Floor
New York, NY 10017
646-863-6893
jramson@pcgadvisory.com




Page 10 of 10



